 

GulfSlope Energy, Inc. 8-K [gspe-8k_072419.htm]

 

Exhibit 10.1

 

[ex10-1_img001.gif]

 

 

 

July 19, 2019

 

GulfSlope Energy, Inc. 1331 Lamar St., Suite 1665 Houston, Texas 77010
Telephone: (281) 918-4103
Attention: John Malanga

 

  Re:   Securities Purchase Agreement between GulfSlope Energy, Inc. (“Company”)
and YA II PN, Ltd. (“Buyer”) dated June 21, 2019 (the “SPA”)  

 

Dear Mr. Malanga,

 

This letter shall confirm the agreement between the parties regarding the
removal of the “Coverage Failure” provisions of the SPA with respect to the
Third Closing. Capitalized terms used herein and not otherwise defined shall
have the meaning assigned to them in the SPA.

Pursuant to the SPA, with respect to the Third Closing, if there is a Coverage
Failure, then the amount of Convertible Debentures to be issued and sold at the
Third Closing to the Buyer shall automatically be reduced to the lowest amount
which would not result in a Coverage Failure. In order to remove uncertainty
with respect to the amount of the Convertible Debentures to be issued and sold
at the Third Closing, the parties hereby agree to remove the Coverage Failure
provisions from the SPA. In furtherance of the foregoing, the last sentence of
Section 1(a) of the SPA shall be deleted in its entirety, and Condition (q) of
Section 7 shall be deleted in its entirety.

 

Other than the as specifically set forth herein, all other terms and conditions
of the SPA shall remain unchanged and in full force and effect. Please sign this
letter in the space provided below acknowledging the agreement of the Company
with the modification.

 

 

 

[Signature Page Follows]

 

 

 

 



  Sincerely,       YA II PN, LTD.       /s/ David Gonzalez       By: David
Gonzalez





 

Acknowledged and agreed on this 19th day of July 2019 by:

 

GULFSLOPE ENERGY, INC.

 

/s/ John H. Malanga

 

By: John H. Malanga

 

 

 



 

 